Citation Nr: 0306307	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  92-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for a nasal disability.  

(The additional issues of entitlement to service connection 
for a gynecological disability, neuroglycopenia/reactive 
hypoglycemia, a low back disability, a left knee disability, 
a left shoulder disability, and a right shoulder disability 
require further evidentiary development and will be the 
subjects of a later decision by the Board.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active military service from January 1982 
to December 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the St. Petersburg, 
Florida and Roanoke, Virginia  Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).  

This case was last before the Board in September 2002, when 
it was remanded to the Roanoke RO to comply with the 
appellant's request to appear at a Board hearing at the RO.  
The requested hearing was scheduled for January 2003, but the 
appellant failed to appear without explanation.  She has not 
requested that the hearing be rescheduled.  Therefore, her 
request for such a hearing is considered withdrawn.  .  

The Board is undertaking additional development with respect 
to the claims seeking service connection for a gynecological 
disability, neuroglycopenia/reactive hypoglycemia, a low back 
disability, a left knee disability, a left shoulder 
disability and a right shoulder disability pursuant to 
authority granted at 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide any notice of the 
development required by 38 C.F.R. § 20.903 (2003).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  




FINDING OF FACT

Nasal disability, chronic rhinitis, originated during the 
veteran's active duty.  


CONCLUSION OF LAW

Nasal disability, chronic rhinitis, was incurred during the 
appellant's active peacetime service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.380 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  As 
explained below, the Board has determined that the evidence 
and information currently of record are sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations.




Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding in 
the absence of or removal of the allergen are generally 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.  38 C.F.R. § 3.380.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The appellant was examined in April 1979 upon her enlistment 
in the military, in December 1980 for pre-commissioning 
purposes, and again in April 1981 upon her graduation from 
Officer Candidate School.  On each of these examinations, the 
appellant give a medical history which specifically excluded 
sinusitis or hay fever; and on all three medical examinations 
prior to her entry on to active duty in January 1982, the 
clinical evaluation of her nose and sinuses was normal.  

In late January 1982, the appellant sought medical treatment 
for complaints of sneezing, congestion and nasal drip after 
running.  The reported clinical assessment at this time was 
of exercise-induced allergies.  Allergy skin testing in 
February 1982 was reportedly negative, and X-ray studies of 
nasal accessory sinuses at this time disclosed marked 
thickening of the right maxillary sinus.  The reported 
clinical impression was of non-allergic rhinitis for which 
nose drops were recommended.  A right maxillary retention 
cyst was also suspected at this time, and X-ray studies in 
July 1984 disclosed a retention cyst on the floor of the 
right maxillary antrum.  

In December 1984, on her separation medical examination, the 
appellant said that she felt that she had an allergy and 
indicated that she was unsure whether she had sinusitis or 
hay fever.  The relevant clinical findings on this 
examination were normal, and on a VA examination in December 
1990, the appellant indicated that saline drops had relieved 
her nasal symptoms in service and that she had experienced 
very little trouble since then.  

At a December 1992 hearing held in Washington, D.C., before a 
Member of the Board, the appellant testified that she still 
needed to use nosedrops every time she ran.  

VA sinus X-ray studies in September 1993 were normal, as was 
a CT scan of the head.  

The right maxillary retention cyst noted in service has never 
been confirmed on postservice X-ray studies and was 
presumably acute and transitory in nature.  

The reported diagnosis on a VA nose and throat examination of 
the appellant in September 1993 was of vasomotor rhinitis and 
chronic rhinitis (perennial).  Subsequent medical records 
obtained from Laughlin Air Force Base report seasonal 
allergic rhinitis (SAR) under a listing of the appellant's 
chronic illnesses.  

In the Board's opinion the evidence supportive of the onset 
of nasal disability, chronic rhinitis, in service is at least 
in equipoise with that against the claim.  Therefore, with 
resolution of reasonable doubt in the veteran's favor, 
service connection is in order for this disability.    


ORDER

Entitlement to service connection for nasal disability, 
chronic rhinitis, is granted.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

